Title: To George Washington from Battaile Muse, 6 April 1797
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkeley Cy Marsh FarmApril 6th 1797

My Father Sold me 2100 Acres Land Lying in the Knaway River—2000 of which was to be Conveyed by Colo. William Branaugh—which I am Told is done. As Far as I am informed I expect you may give up Colo. W. Branaughs His Bond that he gave you for the Conveyance of the 2000 acres Land as I have before wrote you—In the execution of the devetion of the Lands I expended 50/—which my Father Told me you were to Pay—Notwithstanding he had given up your Bond to pay expences I am Sir your Very Humble Servant

Battaile Muse

